United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3736
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Daniel P. Galvin,                        *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: August 11, 2011
                                 Filed: September 12, 2011
                                  ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Daniel Galvin appeals the sentence the district court1 imposed following his
guilty plea to aiding and abetting a felon in possession of firearms, in violation of 18
U.S.C. §§ 2, 922(g)(1), and 924(a)(2). On appeal, counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), asserting claims
of ineffective assistance of counsel.




      1
        The HONORABLE FERNANDO J. GAITAN, Chief Judge, United States
District Court for the Western District of Missouri.
       We decline to consider the ineffective-assistance claims in this direct appeal.
Ineffective-assistance claims are ordinarily deferred to 28 U.S.C. § 2255 proceedings,
barring exceptional circumstances, see United States v. Looking Cloud, 419 F.3d 781,
788-89 (8th Cir. 2005); and this case, with its undeveloped record regarding the
ineffective-assistance claims, does not present any such circumstances.

       Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm
the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-